             Case 1:16-cv-03391-PAE Document 95 Filed 08/22/19 Page 1 of 2

                                                                                                            Hunton Andrews Kurth LLP
                                                                                                            200 Park Avenue
                                                                                                            New York, NY 10166
                                                                                                            +1.212.309.1000 Phone
                                                                                                            +1.212.309.1100 Fax
                                                                                                            HuntonAK.com

                                                                                                            Sheila Mortazavi
                                                                                                            +1.212.908.6346 Phone
                                                                                                            SMortazavi@HuntonAK.com



                                                       August 22, 2019

VIA ECF

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

            Re:    Blair v. Alstom Transportation, Inc. and Kawasaki Rail Car, Inc.,
                   No. 1:16-cv-03391-PAE-JLC

Dear Judge Engelmayer:

         We represent defendant Kawasaki Rail Car, Inc. in this action. The action is currently
stayed pending resolution of two inter partes reviews (“IPRs”) of the asserted claims of the patent-
in-suit (U.S. Patent No. 6,700,602) by the Patent Trial and Appeal Board (“PTAB”). The two
IPRs are captioned as Kawasaki Rail Car, Inc. v. Scott Blair, IPR2017-00117 (Final written
decision issued on May 2, 2018) (“First IPR”), and Kawasaki Rail Car, Inc. v. Scott Blair,
IPR2017-01036 (Final written decision issued on September 10, 2018) (“Second IPR”). Pursuant
to the June 5, 2017 Order granting the stay (D.I. 61), we submit this letter on behalf of all parties
regarding the status of the proceedings before the PTAB and the Court of Appeals for the Federal
Circuit.

        As indicated in previous status letters, the PTAB found all of the challenged claims in the
First IPR and the Second IPR to be unpatentable. Blair appealed the PTAB’s decision in the First
IPR, but did not appeal the PTAB’s decision in the Second IPR.

       Oral argument in the appeal of the First IPR was held on August 5, 2019. On August 8,
2019, the Federal Circuit issued a FED. CIR. R. 36 judgment affirming the PTAB’s Final Written
Decision in the First IPR (attached as Exhibit A).

        Pursuant to FED. R. APP. P. 41(b), the Federal Circuit’s “mandate must issue 7 days after
the time to file a petition for rehearing expires,” if Blair does not file a petition for panel rehearing,
petition for rehearing en banc, or motion for stay of mandate. In this case, Blair’s deadline to file
a petition for rehearing expires on September 9, 2019, and thus, the mandate will issue on
September 16, 2019 if Blair does not file any petition or motion. The parties have conferred, and
counsel for Blair has indicated that his client is still evaluating his options.



   ATLANTA    AUSTIN    BANGKOK    BEIJING   BOSTON   BRUSSELS   CHARLOTTE   DALLAS   DUBAI   HOUSTON   LONDON   LOS ANGELES
    MIAMI    NEW YORK    NORFOLK    RALEIGH/DURHAM    RICHMOND    SAN FRANCISCO   THE WOODLANDS    TYSONS   WASHINGTON, DC
         Case 1:16-cv-03391-PAE Document 95 Filed 08/22/19 Page 2 of 2



August 22, 2019
Page 2

       The parties will confer and submit another status letter regarding the next steps in this case
once the mandate from the Federal Circuit issues.



                                                     Respectfully submitted,



                                                     Sheila Mortazavi

Cc:    Darius Keyhani, Esq.
       Steven Coyle, Esq.
